Citation Nr: 1449589	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), anxiety disorder, and dysthymic disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a right hip disorder.



REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986, and from July 1990 to August 1990.

The Veteran's left ankle claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2010.  The RO issued a Statement of the Case (SOC) in April 2012.  In May 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's right hip claim comes before the Board on appeal from a November 2009 rating decision of the RO in Detroit, Michigan, which denied the benefit sought on appeal.  The Veteran filed a NOD in May 2010.  The RO issued a SOC in April 2012.  In May 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's remaining claims come before the Board on appeal from a September 2010 rating decision of the RO in Detroit, Michigan, which denied the benefits sought on appeal.  The Veteran filed a NOD in December 2010.  The RO issued a SOC in April 2012.  In May 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In July 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that the psychiatric claims on appeal were previously developed as separate claims for depression and PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, as the Board is reopening the depression claim and as the Veteran has other current psychiatric diagnoses, the service connection claim on appeal has been expanded and recharacterized to include any psychiatric disorder.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file.

With the exception of the new and material evidence claim for depression, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for depression.  The Veteran filed a NOD, and the RO issued a SOC on this issue in March 2007.  The Veteran did not perfect an appeal of this SOC, and the August 2006 rating decision became final.
2.  The March 2007 SOC denied the depression claim because, in pertinent part, the post-service private and VA treatment records did not show a diagnosis of psychosis, or treatment or a diagnosis of chronic depression or any other compensable mental health problem related to military service.

3.  Since that denial, recent VA treatment records, to include a May 2009 VA treatment record, were added to the claims file, which document a current diagnosis of depression.  

4.  The evidence pertaining to the Veteran's depression submitted subsequent to the August 2006 rating decision and the March 2007 SOC was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's August 2006 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. 
§ 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for depression.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2014); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2014).


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for depression is reopened.



REMAND

Initially, at his Board hearing, the Veteran testified that he was recently awarded disability benefits from the Social Security Administration (SSA) for his lumbar spine disorder.  He was unsure as to whether the other disorders on appeal were considered in the SSA decision.  The SSA decision and medical records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2014).

Additionally, regarding the acquired psychiatric disorder claim, the Board finds that another VA psychiatric examination is needed.  The Veteran has been previously afforded VA psychiatric examinations in May 2009, in which the VA examiner found that the Veteran did not have a current diagnosis of PTSD, but did have current diagnoses of anxiety disorder and dysthymic disorder.  The VA examiner found that the Veteran was exaggerating his symptoms.  The Veteran's VA treatment records also document a diagnosis of depression.  At his Board hearing, the Veteran testified that he believes he has PTSD and was not exaggerating his symptoms at the VA examination, but that it is just difficult for him to talk about these experiences and his symptoms.  The Veteran and his spouse testified that his acquired psychiatric disorder is due to an in-service event in which he was pushed from his bunk head and hit his head.  The Veteran testified that he has had sleep problems and problems being around people since that incident.  The Veteran's and his spouse's statements are found to be both competent and credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment records (STRs) document a head injury in January 1985.  At the Board hearing, the Veteran also testified that his acquired psychiatric disorder was due to or aggravated by his service-connected disabilities, to include his currently service-connected traumatic brain injury.  In this regard, the May 2009 VA examiner, in an August 2009 addendum opinion, found that he could not provide an opinion regarding secondary service connection (i.e., whether the acquired psychiatric disorder was due to or caused by the service-connected disabilities) without resorting to mere speculation.  The basis for this opinion was primarily the Veteran's exaggeration of symptoms, which the Veteran argued at his Board hearing was an incorrect statement.  Thus, as the depression claim has been reopened and added to the acquired psychiatric disorder claim, and in considering the testimony at the Board hearing, the Board finds that a new VA examination and medical opinion regarding the nature and etiology of the acquired psychiatric disorder must be obtained upon remand.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA decision and medical records pertinent to the Veteran's SSA disability benefits claim (as described in the July 2014 Board hearing).  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and dysthymic disorder.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

a) Please state all of the Veteran's current psychiatric diagnoses.

b) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was incurred in or caused by his active military service, to include the documented in-service incident in which he fell from his bunk bed and suffered a head injury?  Specifically, the examiner should consider the Veteran's and his spouse's statement that he was pushed from his bunk bed in service, and has experienced sleep problems and problems being around people ever since that time.

c) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was caused by his service-connected traumatic brain injury, chronic headaches, tinnitus, anosmia, and/or right ear hearing loss?  

d) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was aggravated (permanently worsened beyond the normal progression) by his service-connected traumatic brain injury, chronic headaches, tinnitus, anosmia, and/or right ear hearing loss?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the acquired psychiatric disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


